DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllan (USPN 8342321) in view of Casati (EP 0005685).
With regards to claim 1, McAllan teaches a toilet bowl brush assembly comprising: a brush (1) with a handle (2) assembly comprising a handle assembly proximal end and a handle assembly distal end; and a brush head (3) that comprises a cleaning material on an outer surface of the brush head, a cavity (figure 2; opening in head 3) defined by an inner surface of the brush head, and a fastener portion (3A); and a base (10) comprising a cup (11c) for receiving the brush head; wherein the brush head selectively couples to the handle assembly distal end at the fastener portion of the brush head at a handle assembly-brush head connection; and at least one of the base and the brush head define at least one interference feature (12) formed from a surface of the base and that contacts the cleaning material when the brush head is in a rest position within the cup for preventing the brush head from moving relative to the base as the handle assembly is selectively separated from the brush head.  
McAllan teaches all the essential elements of the claimed invention however fails to teach that the brush head comprises bristles.  Casati teaches a brush with a handle (figure 3), with a head (2) having bristles (2’).  There is a cavity (figure 3) in the head for holding a cleaning cartridge (figure 3; page 4, lines 12-17 and page 4, lines 6-10).  There are apertures (3) in the head for releasing cleaning solvent from the cleaning cartridge.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McAllan so that the cleaning material of the brush head is bristles as taught by Casati to assist in better cleaning of hard to remove dirt from a toilet surface since bristles will provide a more abrasive scrubbing action.  
With regards to claim 2, McAllan fails to teach that the brush head defines at least one aperture formed through a thickness of the brush head.  Casati teaches apertures (3) in the brush head.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McAllan so that the brush head has apertures as taught by Casati to allow for the cleaning solvent to flow from the inside cavity to the bristles to help cleaning a toilet surface.
With regards to claim 3, the combination of McAllan and Casati teaches that the cavity is sized to receive at least one cleaner cartridge, and the cavity is opened by removing the handle assembly from the brush head to enable insertion of the at least one cleaner cartridge.  
With regards to claim 4, the combination of McAllan and Casati teach that with the at least one cleaner cartridge inserted in the cavity, there is sufficient space between the inner surface of the brush head and the at least one cleaner cartridge such that a liquid flowing through the one or more apertures can completely surround the at least one cleaner cartridge.  
With regards to claim 5, McAllan teaches that the handle assembly-brush head connection is a threaded fastener connection (col. 4, lines 47-51).
With regards to claim 7, McAllan teaches the the handle assembly-brush head connection is a friction coupling fastener connection (threaded connection is considered to be a friction coupling).
With regards to claim 8, McAllan teaches that at least one interference feature comprises at least one tab (12) that extends inward from an internal wall of the cup and interferes with one or more of the plurality of tufts of bristles.  
With regards to claim 9, McAllan teaches that at least one interference feature comprises a plurality of tabs (there are 8 in total, 5 that are shown and three that are not) that extend inward from the internal wall of the cup and interfere with one or more of the plurality of tufts of bristles.  
[AltContent: textbox (5 tabs shown, 3 not shown but would be in the same location as the middle three ones.  )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    194
    225
    media_image1.png
    Greyscale


	With regards to claim 10, McAllan teaches that at least two of the plurality of tabs are perpendicular to each other (in the figure provided above, if the tabs were labeled 1 through 5 from left to right, tabs 1 and 3 and tabs 3 and 5 are perpendicular to each other).
	With regards to claim 11, McAllan teaches that the at least one interference feature comprises four tabs and the four tabs are equally spaced around a circumference of the cup (there is 8).
	With regards to claim 13, McAllan teaches a handle assembly (2) comprising a handle assembly proximal end and a handle assembly distal end; and 3a brush head (3) that comprises a brush head body and a cleaning material disposed on an outer surface of the brush head body, a cavity (figure 2) defined by an inner surface of the brush head body and a fastener portion (3A), the cleaning material is configured to extend in a radially-outward manner from the brush head body in order to form an anti-rotation interference fit upon placement of the toilet bowl brush within a base for receiving the brush head.  
McAllan teaches all the essential elements of the claimed invention however fails to teach that the brush head comprises bristles and apertures.  Casati teaches a brush with a handle (figure 3), with a head (2) having bristles (2’).  There is a cavity (figure 3) in the head for holding a cleaning cartridge (figure 3; page 4, lines 12-17 and page 4, lines 6-10).  There are apertures (3) in the head for releasing cleaning solvent from the cleaning cartridge.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McAllan so that the cleaning material of the brush head is bristles as taught by Casati to assist in better cleaning of hard to remove dirt from a toilet surface since bristles will provide a more abrasive scrubbing action.  Further, it would have been obvious to have apertures in the head as taught by Casati so that the head can drain and prevent any mold or moisture build up within the cavity.
With regards to claim 14, McAllan teaches that the handle assembly comprises: a body (figure 2, 3; bottom portion of handle) comprising a body distal end and a body proximal end; and a handle (figure 2, 3, top portion of handle) comprising a handle distal end and a handle proximal end, and wherein the body proximal end selectively couples to the handle distal end at a handle-body connection (figure 2, 3,  the top part of the body connects to the bottom part of the handle, wherein the spring 15 is located to bias the two parts apart).
With regards to claim 15, McAllan teaches that the handle further comprises a handle cavity (figure 2, opening in element 3).
With regards to claim 16, McAllan teaches that the fastener portion and the handle assembly distal end are configured to selectively couple the brush head to the handle assembly.  
With regards to claim 17, McAllan teaches that the fastener portion and the handle assembly distal end form a threaded fastener (2A, 3A) connection to selectively couple the brush head to the handle assembly.  
With regards to claim 18, the combination of McAllan and Casati teach that the cavity is sized to receive a cleaner cartridge (Casati; page 4, lines 12-17; page 5, lines 6-10), and the cavity is opened by removing the handle assembly from the brush head to enable insertion of the cleaner cartridge.  
With regards to claim 19, the combination of McAllan and Casati teach that with the cleaner cartridge inserted in the cavity, there is sufficient space between the inner surface of the brush head and the cleaner 4cartridge such that a liquid flowing through the one or more apertures can completely surround the cleaner cartridge.  
With regards to claim 20, McAllan teaches forming a brush head (3) comprising a cleaning material defined on an outer surface thereof, a cavity (figure 2; opening in head 3) defined on an inner surface thereof, and a fastening portion (3A); forming a handle assembly (2) having a handle assembly proximal end and a handle assembly distal end; and forming a base (10) comprising an internal wall that defines a cup (11c) that is sized to accept the brush head; wherein the fastening portion and the handle assembly distal end selectively couple the brush head and the handle assembly such that when the brush head is in a rest position within the cup, an anti-rotation interference (12) fit is formed between the cup and the tufts of bristles such that the handle assembly can be selectively removed from the brush head without relative motion between the brush head and the cup.  
McAllan teaches all the essential elements of the claimed invention however fails to teach that the brush head comprises bristles and apertures.  Casati teaches a brush with a handle (figure 3), with a head (2) having bristles (2’).  There is a cavity (figure 3) in the head for holding a cleaning cartridge (figure 3; page 4, lines 12-17 and page 4, lines 6-10).  There are apertures (3) in the head for releasing cleaning solvent from the cleaning cartridge.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McAllan so that the cleaning material of the brush head is bristles as taught by Casati to assist in better cleaning of hard to remove dirt from a toilet surface since bristles will provide a more abrasive scrubbing action.  Further, it would have been obvious to have apertures in the head as taught by Casati so that the head can drain and prevent any mold or moisture build up within the cavity.
With regards to claim 21, McAllan teaches that the base further comprises one or more interference features (12) that prevent relative motion between the base and the brush head.  
With regards to claim 22, McAllan teaches that the one or more interference features comprise at least one tab that projects inward in the cup from the internal wall of the base and forms a first plane that is parallel to an elongated axis of the handle assembly.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllan (USPN 8342321) and Casati (EP 0005685), further in view of Jackson (USPN 7386913).
McAllan and Casati teach all the essential elements of the claimed invention however fail to teach that the handle assembly-brush head connection is a spring-loaded push button fastener connection.  Jackson teaches a spring loaded brush-handle connection (3, 23, 25, 31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McAllan and Casati so that the brush-handle connection is spring loaded as taught by Jackson to allow for the brush head to be removed without having to touch the soiled brush head.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllan (USPN 8342321) and Casati (EP 0005685), further in view of Leonard (USPN 5945076).
McAllan and Casati teach all the essential elements of the claimed invention however fail to teach that the cup comprises a drip cup.  Leonard teaches a toilet brush with a cup (72, 78; figure 3) and a drip cup (12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McAllan and Casati so that the cup comprises a drip cup as taught by Leonard as a means to catch any liquid runoff when the brush is placed in the cup.  
				    Relevant prior art
PGPub 20050158116 and USPN 6851881 are both relevant pieces of prior art that should be reviewed before responding to the office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723